EXHIBIT 10.1

FIRST AMENDMENT
 
TO
 
TERM LOAN AGREEMENT
 
FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of September
10, 2013, by and between VIGGLE INC., a Delaware corporation (“Borrower”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, and its successors and assigns (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower and Lender have entered into that certain Term Loan Agreement,
dated as of March 11, 2013 (as amended, restated, modified and/or supplemented
from time to time, the “Loan Agreement”; except as otherwise herein expressly
provided, all capitalized terms used herein shall have the meanings assigned to
such terms in the Loan Agreement), pursuant to which Lender provides Borrower
with certain financial accommodations;
 
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement including extending the Maturity Date from September 10, 2013 to
December 16, 2013; and
 
WHEREAS, Lender has agreed to such amendments on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.   Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 2 below, Borrower and Lender hereby
agree to amend the Loan Agreement as follows:
 
(a)   The following definition is hereby inserted in Section 1.1 of the Loan
Agreement in its appropriate alphabetical order:
 
“Permitted Noteholders” means, collectively, each Person to whom Sillerman II
assigns a portion of the Indebtedness under the Sillerman II Note.
 
(b)   The following definitions set forth in Section 1.1 of the Loan Agreement
are hereby amended and restated in their entirety to provide as follows:
 
“Maturity Date” means the earlier to occur of (i) December 16, 2013 or (ii) the
date upon which Lender declares the Obligations due and payable after the
occurrence and during the continuance of an Event of Default.
 
 
 
 
“Sillerman II Note” means that certain Amended and Restated Line of Credit Grid
Note dated as of the date hereof made by Borrower in favor of Sillerman II and
the Permitted Noteholders (as partial assignees of Sillerman II) in the original
principal amount of $25,000,000, as may be amended, supplemented, renewed,
extended, replaced, or restated from time to time.
 
“Subordination Agreements” means, collectively, (a) the Subordination Agreement
dated as of the date hereof by and among Lender, Sillerman, Sillerman II and
Robert F.X. Sillerman in his individual capacity and as collateral agent for
certain Subordinated Creditors and (b) any other subordination agreement
delivered and executed by any other Person (including, without limitation, a
Permitted Noteholder) in favor of Lender, as each may be amended, supplemented,
renewed, extended, replaced, or restated from time to time.
 
(c)   Subsection (c) in the definition of “Permitted Indebtedness” is hereby
amended and restated in its entirety to provide as follows:
 
“(c) the Indebtedness of Borrower due and owing to Sillerman II and the
Permitted Noteholders (as partial assignees of Sillerman II) under the Sillerman
II Note solely to the extent (i) the outstanding principal amount of such
Indebtedness, when added together with the outstanding principal amount of the
Loans, does not exceed $25,000,000 and (ii) each Permitted Noteholder executes a
Subordination Agreement in favor of Lender substantially in the form of Exhibit
1.1 attached hereto; and”
 
(d)   Subsection (iv) in the definition of “Permitted Liens” is hereby amended
and restated in its entirety to provide as follows:
 
“(iv) Liens in favor of the Collateral Agent pursuant to that certain Security
Agreement dated as of the date hereof made by Borrower and its Subsidiaries in
favor of the Collateral Agent for the benefit of Sillerman II and the Permitted
Noteholders (as partial assignees of Sillerman II); and”
 
(e)   Section 5.3 of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:
 
“5.3   Restricted Payments.  Borrower shall not, nor shall it permit any
Subsidiary to, declare or make any distributions, dividend, payment or other
distribution of assets, properties, cash, rights, obligations or securities
(collectively, “Distributions”) on account of any of its Equity Interests, or
purchase, redeem or otherwise acquire for value any of its Equity Interests, or
any warrants, rights or options to acquire such Equity Interests, now or
hereafter outstanding, except that (a) Subsidiaries may make Distributions to
Borrower and (b) Borrower may exchange any of its issued and outstanding Equity
Interests for Subordinated Notes or other Equity Interests.”
 
Section 2.   Conditions Precedent.  This Amendment shall be subject to the
satisfaction of the following conditions:
 
 
 
 
 
 
(a)   the parties hereto have executed counterparts of this Amendment;
 
(b)   Lender receives a certificate of a Responsible Officer of Borrower
satisfactory to it, evidencing (i) that this Amendment and the transactions
contemplated herein, have been duly authorized and executed by all appropriate
actions on the part of Borrower and (ii) the incumbency and signatures of the
officers of Borrower and the organizational documents of Borrower, which may
include confirmation that the organizational documents and other information
certified in the Responsible Officer’s certificate of Borrower delivered to
Lender on the Closing Date remains unchanged and in full force and effect,
except with respect to any changes as described therein; and
 
(c)   Borrower shall have paid all fees and expenses, as such are due and
payable under Section 6 hereof.
 
Section 3.   References.  At all times following the effectiveness of this
Amendment, each reference (a) to “this Agreement” throughout the Loan Agreement,
and (b) to “the Loan Agreement” throughout the other Loan Documents, shall be
deemed amended to refer to the Loan Agreement as amended hereby, and as the same
may be further modified, amended, consolidated, increased, renewed, supplemented
and/or extended from time to time.
 
Section 4.   Representations and Warranties.  Borrower hereby represents and
warrants to Lender as follows:
 
(a)   Representations.  Each of the representations and warranties of Borrower
contained or incorporated in the Loan Agreement, as amended by this Amendment,
or any other Loan Document to which Borrower is a party, is true and correct in
all material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date).
 
(b)   No Default.  No Event of Default has occurred and is continuing.
 
(c)   Power and Authority; Enforceability.  Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Amendment; this Amendment has been duly authorized by all necessary corporate
action on the part of Borrower; and this Amendment has been duly and validly
executed and delivered by Borrower, and constitutes Borrower’s legal, valid and
binding obligations, enforceable against Borrower in accordance with its terms,
subject only to Debtor Relief Laws and general principles of equity.
 
(d)   No Counterclaims, etc.  Borrower has no counterclaims, offsets, defenses
or rights of recoupment of any kind against Lender, or any of its Affiliates,
under the Loan Agreement or any other Loan Document to which Borrower is a
party, or any other related instrument or evidence of indebtedness.
 
Section 5.   Ratification.  Except as modified herein, the provisions of the
Loan Agreement and each of the other Loan Documents are reaffirmed, ratified and
confirmed in their entirety by Borrower and shall remain unchanged and in full
force and effect, and this Amendment shall not constitute a novation,
extinguishment or substitution of the Obligations.
 
 
 
 
 
Section 6.   Fees and Expenses.  In accordance with Section 8.4 of the Loan
Agreement, Borrower agrees to pay Lender all Attorney Costs incurred by Lender
in connection with preparing, executing, delivering and administering this
Amendment.
 
Section 7.   Miscellaneous.
 
(a)   Governing Law; Submission to Jurisdiction.  This Amendment is governed by
and shall be construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law); Borrower further agrees
to submit to the jurisdiction of New York State or federal courts as provided in
the Loan Agreement.
 
(b)   Agreements, Etc.  The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and
Lender.  Any such waiver, modification or amendment shall be binding upon
Borrower and Lender and each of their respective successors and permitted
assigns.
 
(c)   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of Borrower and
Lender.
 
(d)   Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
 
(e)   Counterparts.  This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart to this Amendment by facsimile or electronic PDF copy shall be as
effective as delivery of a manually executed counterpart of this Amendment.
 
(f)   Invalid Provisions.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected thereby, unless such continued effectiveness of this Amendment, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK.
 
SIGNATURE PAGES FOLLOW.]

 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
BORROWER:
         
VIGGLE INC.
         
 
By:
/s/ John Small       Name: John C. Small       Title: Chief Financial Officer  
       
LENDER:
         
DEUTSCHE BANK TRUST COMPANY AMERICAS
 

 
 
By:
/s/ Corey Kozak      
Name: Corey Kozak
     
Title: Vice President
 

 
 
By:
/s/ Brian D. Burckhard      
Name: Brian D. Burckhard
     
Title: Director
 
 
     

 
 
 
 
 
 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
The undersigned, a guarantor of the Obligations (as defined in the Guaranty
referenced below) of Viggle Inc., a Delaware corporation (“Borrower”), under the
Loan Agreement (as defined in the foregoing Amendment) and the other Loan
Documents (as defined in the Loan Agreement) pursuant to his Springing
Unconditional Guaranty dated as of March 11, 2013 in favor of Deutsche Bank
Trust Company Americas (“Lender”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), hereby (a) acknowledges
receipt of the foregoing Amendment; (b) consents to the terms and execution
thereof; (c) reaffirms his obligations to Lender pursuant to the terms of the
Guaranty after giving effect to the terms of the Amendment; and (d) acknowledges
that Lender may amend, restate, extend, renew or otherwise modify the Loan
Agreement, any other Loan Document or any of the obligations of Borrower, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under the Guaranty for the
Obligations.
 
IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
of Guarantor to be duly executed as of September 10, 2013.
 
 
By:
/s/ Robert F.X. Sillerman      
ROBERT F.X. SILLERMAN
                 

 
 
 
 
 
 
ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
 
Reference is made to the Subordination Agreement dated as of March 11, 2013 (the
“Subordination Agreement”) by and among Sillerman Investment Company LLC,
Sillerman Investment Company II LLC and Robert F.X. Sillerman (each a
“Subordinated Creditor”), Viggle Inc. (“Borrower”), and Deutsche Bank Trust
Company Americas (“Senior Lender”).  Capitalized terms not defined herein shall
have the meanings given to them in the Subordination Agreement.
 
Each Subordinated Creditor hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; (iii) ratifies and
confirms that all of the terms and conditions, representations and covenants set
forth in the Subordination Agreement remain in full force and effect after
giving effect to the terms of the foregoing Amendment including without
limitation, the prohibition on such Subordinated Creditor’s right to receive any
payment or distribution with respect to the Subordinated Indebtedness until the
Obligations are indefeasibly paid in full in cash and the Loan Documents have
been irrevocably terminated; and (iv) acknowledges that Senior Lender may amend,
restate, extend, renew or otherwise modify any of the Loan Documents or any of
the obligations of Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of any
Subordinated Creditor and without impairing the obligations of any Subordinated
Creditor under the Subordination Agreement.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Agreement of Subordinated Creditors to be duly executed as of September 10,
2013.
 

 
SILLERMAN INVESTMENT COMPANY LLC
         
 
By:
/s/ Robert F.X. Sillerman      
Name:  Robert F.X. Sillerman
     
Title:  Manager
         
SILLERMAN INVESTMENT COMPANY II LLC
 

 
 
By:
/s/ Robert F.X. Sillerman      
Name:  Robert F.X. Sillerman
     
Title: Manager
 

 
 
By:
/s/ Robert F.X. Sillerman      
ROBERT F.X. SILLERMAN
 

 